DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Restarting the Period for Response
This Office Action replaces the Office Action mailed on March 4, 2022, and restarts the period for response. 

Election/Restriction
Pursuant to the applicant’s election without traverse, non-elected claims 1-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “an anti-tunneling layer disposed between the first and second charge trapping layers.” Based on the examiner’s search of the prior art, the term “anti-tunneling layer” appears to be a term used solely by the applicant, and thus is not a term of art. There is also not a limiting definition in the specification. It appears that a reading of the plain meaning of the term – i.e., a layer that prevents tunneling – is not commensurate with the intended meaning of the term. For example, a very thick layer of any material would prevent tunneling, but would not seem to fit into the intended meaning of the “anti-tunneling layer” as used here. Further clarification is required before this term can be adequately understood.
Claim 23 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102(a), 102(b), and 102(e) as being anticipated by Lee, US 2011/0291177.
Claim 14: Lee discloses:
a control gate layer (28) over a semiconductor substrate (21); 
a through hole (29) vertically penetrating the control gate layer (FIG. 3G); 
a blocking dielectric layer, a charge storing layer and a tunnel dielectric layer in this order on a sidewall of the through hole; 
“The charge storage or charge trapping layer 31 may include a blocking layer, a charge trap layer, and a tunnel insulation layer.” [0059]. 
a semiconductor layer (32) on the tunnel dielectric layer within the through hole; 
and a dielectric filler (33) material filling the through hole such that the semiconductor layer surrounds the dielectric filler material (FIG. 2A).
Claim 15: the control gate layer is immediately adjacent to and sandwiched between a lower dielectric layer (27) and an upper dielectric layer (27).
Claim 16: the through hole vertically penetrating the lower and upper dielectric layers (FIG. 3G).
Claim 17: the semiconductor layer is a polysilicon layer ([0041]).
Claim 18: the control gate layer is formed with doped polysilicon material ([0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kim, KR 2008-0079492. Lee does not disclose that the control gate layer is formed with high working function material. However, Kim discloses that “The fact that the control gate electrode 26G has the high work function means that it is difficult for electrons to flow into the charge trap pattern 17P from the control gate electrode 26G. That is, since the erase efficiency of the flash memory device can be increased, the time required for the erase operation can be shortened.” It would have been obvious to have used a high work function control gate in Lee in order to gain this benefit. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Seong, US 2008/0121983. Lee does not disclose that the blocking dielectric layer comprises a high K dielectric compound including hafnium (Hf) or zirconium (Zr). However, this is disclosed by Seong at [0042] in order to “have a dielectric constant higher than a dielectric constant of materials employed for forming the tunnel oxide layer 12a, e.g., silicon oxide, thereby providing improved voltage passage between the gate electrode 50a and the tunnel oxide layer 12a.” It would have been obvious to have made the blocking layer of Lee of these materials in order to achieve this benefit. 

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Xu, CN 102810541.
Claim 2o: Lee does not disclose that the charge storing layer comprises a first charge trapping layer and a second charge trapping layer. However, this was known in the art. See Xu, [0024]-[0026], first charge trapping layer 1008 and second charge trapping layer 1010. It would have been obvious to have had such a structure in Lee in order to increase charge trapping density (Xu at [0003]). 
Claim 21: the second charge trapping layer comprises a high K dielectric (Xu at [0027]).
Claim 22: the high K dielectric comprises a compound including hafnium (Hf) or zirconium (Zr) (Xu at [0027]).

Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897